Exhibit 10.39

 

 

 

AMPHASTAR PHARMACEUTICALS, INC.

DEFERRED COMPENSATION PLAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Effective Date

December 1, 2019

 

 







Amphastar Pharmaceuticals, Inc. Deferred Compensation Plan

 

 

 

ARTICLE I

 

Establishment and Purpose


1

 

 

ARTICLE II

 

Definitions


1

 

 

ARTICLE III

 

Eligibility and Participation


7

 

 

ARTICLE IV

 

Deferrals


7

 

 

ARTICLE V

 

Company Contributions


11

 

 

ARTICLE VI

 

Payments from Accounts


12

 

 

ARTICLE VII

 

Valuation of Account Balances; Investments


15

 

 

ARTICLE VIII

 

Administration


16

 

 

ARTICLE IX

 

Amendment and Termination


17

 

 

ARTICLE X

 

Informal Funding


18

 

 

ARTICLE XI

 

Claims


18

 

 

ARTICLE XII

 

General Provisions


25

 

 







Amphastar Pharmaceuticals, Inc. Deferred Compensation Plan

ARTICLE I

Establishment and Purpose

Amphastar Pharmaceuticals, Inc. (the “Company”) has adopted this Amphastar
Pharmaceuticals, Inc. Deferred Compensation Plan, applicable to Compensation
deferred under Compensation Deferral Agreements submitted on and after the
Effective Date and Company Contributions credited on or after the Effective
Date.

 

The purpose of the Plan is to attract and retain key employees by providing them
with an opportunity to defer receipt of a portion of their salary, bonus, and
other specified compensation.  The Plan is not intended to meet the
qualification requirements of Code Section 401(a), but is intended to meet the
requirements of Code Section 409A, and shall be operated and interpreted
consistent with that intent.

 

The Plan constitutes an unsecured promise by a Participating Employer to pay
benefits in the future.  Participants in the Plan shall have the status of
general unsecured creditors of the Company or the Participating Employer, as
applicable.  Each Participating Employer shall be solely responsible for payment
of the benefits attributable to services performed for it.  The Plan is unfunded
for Federal tax purposes and is intended to be an unfunded arrangement for
eligible employees who are part of a select group of management or highly
compensated employees of the Employer within the meaning of Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA and independent contractors.  Any amounts set
aside to defray the liabilities assumed by the Company or an Participating
Employer will remain the general assets of the Company or the Participating
Employer and shall remain subject to the claims of the Company’s or the
Participating Employer's creditors until such amounts are distributed to the
Participants.

 

ARTICLE II

Definitions

2.1       Account. Account means a bookkeeping account maintained by the
Committee to record the payment obligation of a Participating Employer to a
Participant as determined under the terms of the Plan.  The Committee may
maintain an Account to record the total obligation to a Participant and
component Accounts to reflect amounts payable at different times and in
different forms.  Reference to an Account means any such Account established by
the Committee, as the context requires.  Accounts are intended to constitute
unfunded obligations within the meaning of Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA.

 

2.2       Account Balance. Account Balance means, with respect to any Account,
the total payment obligation owed to a Participant from such Account as of the
most recent Valuation Date.

 

2.3       Affiliate. Affiliate means a corporation, trade or business that,
together with the Company, is treated as a single employer under Code Section
414(b) or (c).





Page 1 of 28



Amphastar Pharmaceuticals, Inc. Deferred Compensation Plan

2.4       Beneficiary. Beneficiary means a natural person, estate, or trust
designated by a Participant in accordance with Section 6.5 hereof to receive
payments to which a Beneficiary is entitled in accordance with provisions of the
Plan.

 

2.5       Board of Directors. Board of Directors means, for a Participating
Employer organized as a corporation, its board of directors and for a
Participating Employer organized as a limited liability company, its board of
managers.

 

2.6       Business Day.  Business Day means each day on which the New York Stock
Exchange is open for business.

 

2.7       Change in Control.  Change in Control means, with respect to a
Participating Employer that is organized as a corporation, any of the following
events:  (i)  a change in the ownership of the Participating Employer,  (ii)  a
change in the effective control of the Participating Employer, or (iii)  a
change in the ownership of a substantial portion of the assets of the
Participating Employer.

 

Change in Ownership.  For purposes of this Section, a change in the ownership of
the Participating Employer occurs on the date on which any one person, or more
than one person acting as a group, acquires ownership of stock of the
Participating Employer that, together with stock held by such person or group
constitutes more than 50% of the total fair market value or total voting power
of the stock of the Participating Employer.  The acquisition by a person or
group owning more than 50% of the total fair market value or total voting power
of the stock of such Participating Employer of additional shares of such
Participating Employer shall not constitute a “change of the ownership” of such
Participating Employer.

Change in Effective Control. A change in the effective control of the
Participating Employer occurs on the date on which either: (i) a person, or more
than one person acting as a group, acquires ownership of stock of the
Participating Employer possessing 30% or more of the total voting power of the
stock of the Participating Employer, taking into account all such stock acquired
during the 12-month period ending on the date of the most recent acquisition,
provided that the acquisition by a person or group owning more than 30% of the
total fair market value or total voting power of the stock of such Participating
Employer of additional shares of such Participating Employer shall not
constitute a “change of effective control” of such Participating Employer, or
(ii) a majority of the members of the Participating Employer’s Board of
Directors is replaced during any 12-month period by directors whose appointment
or election is not endorsed by a majority of the members of such Board of
Directors prior to the date of the appointment or election, but only if no other
corporation is a majority shareholder of the Participating Employer.

 

Change in Ownership of Substantial Portion of Assets. A change in the ownership
of a substantial portion of assets occurs on the date on which any one person,
or more than one person acting as a group, other than a person or group of
persons that is related to the Participating Employer, acquires assets from the
Participating Employer that have a total





Page 2 of 28



Amphastar Pharmaceuticals, Inc. Deferred Compensation Plan

gross fair market value equal to or more than 40% of the total gross fair market
value of all of the assets of the Participating Employer immediately prior to
such acquisition or acquisitions, taking into account all such assets acquired
during the 12-month period ending on the date of the most recent acquisition. A
transfer of assets shall not be treated as a “change in the ownership of a
substantial portion of the assets” when such transfer is made to an entity that
is controlled by the shareholders of the transferor corporation as determined
under Treas. Reg. section 1.409A-3(i)(5)(vii)(B).

 

An event constitutes a Change in Control with respect to a Participant only if
the Participant performs services for the Participating Employer that has
experienced the Change in Control, or the Participant’s relationship to the
affected Participating Employer otherwise satisfies the requirements of Treasury
Regulation Section 1.409A-3(i)(5)(ii).

 

Notwithstanding anything to the contrary herein, with respect to a Participating
Employer that is a partnership or limited liability company, Change in Control
means only a change in the ownership of such entity or a change in the ownership
of a substantial portion of the assets of such entity, and the provisions set
forth above respecting such changes relative to a corporation shall be applied
by analogy. Any reference to a “majority shareholder” shall be treated as
referring to a partner or member that (a) owns more than 50% of the capital and
profits interest of such entity, and (b) alone or together with others is vested
with the continuing exclusive authority to make management decisions necessary
to conduct the business for which the partnership or limited liability company
was formed.

 

2.8       Claimant. Claimant means a Participant or Beneficiary filing a claim
under Article XI of this Plan.

 

2.9       Code. Code means the Internal Revenue Code of 1986, as amended from
time to time.

 

2.10     Code Section 409A. Code Section 409A means section 409A of the Code,
and regulations and other guidance issued by the Treasury Department and
Internal Revenue Service thereunder.

 

2.11     Committee. Committee means the Company or a committee appointed by the
Company to administer the Plan.

 

2.12     Company. Company means Amphastar Pharmaceuticals, Inc.

 

2.13     Company Contribution. Company Contribution means a credit by a
Participating Employer to a Participant’s Account(s) in accordance with the
provisions of Article V of the Plan. Unless the context clearly indicates
otherwise, a reference to Company Contribution shall include Earnings
attributable to such contribution.

 

2.14     Compensation. Compensation means a Participant’s salary,  bonus,
commission, and such other cash or equity-based compensation approved by the
Committee as Compensation that may be deferred under Section 4.2 of this Plan,
excluding any compensation that has





Page 3 of 28



Amphastar Pharmaceuticals, Inc. Deferred Compensation Plan

been previously deferred under this Plan or any other arrangement subject to
Code Section 409A and excluding any compensation that is not U.S. source income.

 

2.15     Compensation Deferral Agreement. Compensation Deferral Agreement means
an agreement between a Participant and a Participating Employer that specifies:
 (i) the amount of each component of Compensation that the Participant has
elected to defer to the Plan in accordance with the provisions of Article IV,
and (ii) the Payment Schedule applicable to one or more Accounts.

 

2.16     Deferral. Deferral means a credit to a Participant’s Account(s)  that
records that portion of the Participant’s Compensation that the Participant has
elected to defer to the Plan in accordance with the provisions of Article IV.
 Unless the context of the Plan clearly indicates otherwise, a reference to
Deferrals includes Earnings attributable to such Deferrals.

2.17     Earnings. Earnings means an adjustment to the value of an Account in
accordance with Article VII.

 

2.18     Effective Date. Effective Date means December 1, 2019.

 

2.19     Eligible Employee.  Eligible Employee means an Employee who is a member
of a select group of management or highly compensated employees or an
independent contractor who has been notified during an applicable enrollment of
his or her status as an Eligible Employee. The Committee has the discretion to
determine which Employees and independent contractors are Eligible Employees for
each enrollment.

 

2.20     Employee. Employee means a common-law employee of an Employer.

 

2.21     Employer. Employer means the Company and each Affiliate.

 

2.22     ERISA. ERISA means the Employee Retirement Income Security Act of 1974,
as amended from time to time.

 

2.23     Flex Account. Flex Account means a Separation Account or Specified Date
Account established under the terms of a Participant’s Compensation Deferral
Agreement. Unless the Committee specifies otherwise, a Participant may maintain
no more than five (5) Flex Accounts at any one time.

 

2.24     Participant. Participant means an individual described in Article III.

 

2.25     Participating Employer. Participating Employer means the Company and
each Affiliate who has adopted the Plan with the consent of the Company.  Each
Participating Employer shall be identified on Schedule A attached hereto.

 

2.26     Payment Schedule.  Payment Schedule. Payment Schedule means the date as
of which payment of an Account will commence and the form in which payment of
such Account





Page 4 of 28



Amphastar Pharmaceuticals, Inc. Deferred Compensation Plan

 

will be made under the terms of a payment election in effect for such Account
under the terms of this Plan.

 

2.27     Performance-Based Compensation. Performance-Based Compensation means
Compensation where the amount of, or entitlement to, the Compensation is
contingent on the satisfaction of pre-established organizational or individual
performance criteria relating to a performance period of at least 12 consecutive
months.  Organizational or individual performance criteria are considered
pre-established if established in writing by not later than 90 days after the
commencement of the period of service to which the criteria relate, provided
that the outcome is substantially uncertain at the time the criteria are
established.  Performance-Based Compensation shall not include any Compensation
payable upon the Participant’s death or disability (as defined in Treas. Section
1.409A-1(e)) without regard to the satisfaction of the performance criteria.

 

2.28     Plan. Plan means “Amphastar Pharmaceuticals, Inc. Deferred Compensation
Plan” as documented herein and as may be amended from time to time hereafter.
 However, to the extent permitted or required under Code Section 409A, the term
Plan may in the appropriate context also means a portion of the Plan that is
treated as a single plan under Treas. Reg. Section 1.409A-1(c), or the Plan or
portion of the Plan and any other nonqualified deferred compensation plan or
portion thereof that is treated as a single plan under such section.

 

2.29     Plan Year. Plan Year means January 1 through December 31.

 

2.30     Retirement Account.  Retirement Account means an Account established by
the Committee to record Company Contributions and Deferrals allocated to the
Retirement Account pursuant to a Participant’s Compensation Deferral Agreement,
payable to a Participant upon Separation from Service in accordance with Section
6.3.

 

2.31     Separation Account. Separation Account means an Account established by
the Committee in accordance with a Participant’s Compensation Deferral Agreement
to record Deferrals allocated to such Account by the Participant and which are
payable upon the Participant’s Separation from Service as set forth in Section
6.3. The Committee may limit the number of Separation Accounts that may be
maintained at any one time by a Participant, as set forth in the Plan’s
enrollment materials.

 

2.32     Separation from Service.  Separation from Service means an Employee’s
termination of employment with the Employer and all Affiliates.

 

Except in the case of an Employee on a bona fide leave of absence as provided
below, an Employee is deemed to have incurred a Separation from Service if the
Employer and the Employee reasonably anticipated that the level of services to
be performed by the Employee after a date certain would be reduced to 20% or
less of the average services rendered by the Employee during the immediately
preceding 36-month period (or the total period of employment, if less than 36
months), disregarding periods during which the Employee was on a bona fide leave
of absence.





Page 5 of 28



Amphastar Pharmaceuticals, Inc. Deferred Compensation Plan

An Employee who is absent from work due to military leave, sick leave, or other
bona fide leave of absence shall incur a Separation from Service on the first
date immediately following the later of: (i) the six month anniversary of the
commencement of the leave, or (ii) the expiration of the Employee’s right, if
any, to reemployment under statute or contract.

 

If a Participant ceases to provide services as an Employee and begins providing
services as an independent contractor for the Employer, a Separation from
Service shall occur only if the parties anticipate that the level of services to
be provided as an independent contractor are such that a Separation from Service
would have occurred if the Employee had continued to provide services at that
level as an Employee.  If, in accordance with the preceding sentence, no
Separation from Service occurs as of the date the individual’s employment status
changes, a Separation from Service shall occur thereafter only upon the 12-month
anniversary of the date all contracts with the Employer have expired, provided
the Participant does not perform services for the Employer during that time.

 

For purposes of determining whether a Separation from Service has occurred, the
Employer means the Employer as defined in Section 2.21  of the Plan, except that
in applying Code sections 1563(a)(1), (2) and (3) for purposes of determining
whether another organization is an Affiliate of the Company under Code Section
414(b), and in applying Treasury Regulation Section 1.414(c)-2 for purposes of
determining whether another organization is an Affiliate of the Company under
Code Section 414(c), “at least 50 percent” shall be used instead of “at least 80
percent” each place it appears in those sections.

 

The Committee specifically reserves the right to determine whether a sale or
other disposition of substantial assets to an unrelated party constitutes a
Separation from Service with respect to a Participant providing services to the
seller immediately prior to the transaction and providing services to the buyer
after the transaction.

 

2.33     Specified Date Account. Specified Date Account means an Account
established by the Committee to record the amounts payable in a future year as
specified in the Participant’s Compensation Deferral Agreement. The Committee
may limit the number of Specified Date Accounts that may be maintained at any
one time by a Participant, as set forth in the Plan’s enrollment materials.

 

2.34     Substantial Risk of Forfeiture. Substantial Risk of Forfeiture has the
meaning specified in Treas. Reg. Section 1.409A-1(d).

 

2.35     Unforeseeable Emergency. Unforeseeable Emergency means a severe
financial hardship to the Participant resulting from an illness or accident of
the Participant, the Participant’s spouse, the Participant’s dependent (as
defined in Code section 152, without regard to section 152(b)(1), (b)(2), and
(d)(1)(B)), or a Beneficiary; loss of the Participant’s property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance, for example,  as a result of a natural disaster);





Page 6 of 28



Amphastar Pharmaceuticals, Inc. Deferred Compensation Plan

or other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant.  The types of events
which may qualify as an Unforeseeable Emergency may be limited by the Committee.

 

2.36     Valuation Date. Valuation Date means each Business Day.

 

2.37.    Years of Service. A Year of Service with respect to an Employee is each
12 month period of service with an Employer and all Affiliates, commencing on
the Employee’s hire date and each anniversary thereof.

 

ARTICLE III

Eligibility and Participation

3.1       Eligibility and Participation. All Eligible Employees may enroll in
the Plan. Eligible Employees become Participants on the first to occur of (i)
the date on which the first Compensation Deferral Agreement becomes irrevocable
under Article IV, or (ii) the date Company Contributions are credited to an
Account on behalf of such Eligible Employee.

 

3.2       Duration. Only Eligible Employees may submit Compensation Deferral
Agreements during an enrollment and receive Company Contributions during the
Plan Year. A Participant who is no longer an Eligible Employee but has not
incurred a Separation from Service will not be allowed to submit Compensation
Deferral Agreements but may otherwise exercise all of the rights of a
Participant under the Plan with respect to his or her Account(s).  On and after
a Separation from Service, a Participant shall remain a Participant as long as
his or her Account Balance is greater than zero (0).  All Participants,
regardless of employment status, will continue to be credited with Earnings and
during such time may continue to make allocation elections as provided in
Section 7.4.  An individual shall cease being a Participant in the Plan when his
Account has been reduced to zero (0).

 

3.3       Rehires.  An Eligible Employee who Separates from Service and who
subsequently resumes performing services for an Employer in the same calendar
year (regardless of eligibility) will have his or her Compensation Deferral
Agreement for such year, if any, reinstated, but his or her eligibility to
participate in the Plan in years subsequent to the year of rehire shall be
governed by the provisions of Section 3.1.

 

ARTICLE IV

Deferrals

 

4.1       Deferral Elections, Generally.

 

(a)       An Eligible Employee may make an initial election to defer
Compensation by submitting a Compensation Deferral Agreement during the
enrollment periods established by the Committee and in the manner specified by
the Committee, but in any event, in accordance with Section 4.2.  Unless an
earlier date is specified in the Compensation Deferral Agreement, deferral
elections with respect to a





Page 7 of 28



Amphastar Pharmaceuticals, Inc. Deferred Compensation Plan

Compensation source (such as salary, bonus or other Compensation) become
irrevocable on the latest date applicable to such Compensation source under
Section 4.2.

(b)       A  Compensation Deferral Agreement that is not timely filed with
respect to a service period or component of Compensation, or that is submitted
by a Participant who Separates from Service prior to the latest date such
agreement would become irrevocable under Section 409A, shall be considered null
and void and shall not take effect with respect to such item of Compensation.
 The Committee may modify or revoke any Compensation Deferral Agreement prior to
the date the election becomes irrevocable under the rules of Section 4.2.

 

(c)       The Committee may permit different deferral amounts for each component
of Compensation and may establish a minimum or maximum deferral amount for each
such component. Unless otherwise specified by the Committee in the Compensation
Deferral Agreement, Participants may defer up to (75%) of their base
compensation and up to (100%) of bonus, commissions, or other Compensation
earned during a Plan Year.

 

(d)       Deferrals of cash Compensation shall be calculated with respect to the
gross cash Compensation payable to the Participant prior to any deductions or
withholdings, but shall be reduced by the Committee as necessary so as not to
exceed 100% of the cash Compensation of the Participant remaining after
deduction of all required income and employment taxes, required employee benefit
deductions, deferrals to 401(k) plans and other deductions required by law.
Changes to payroll withholdings that affect the amount of Compensation being
deferred to the Plan shall be allowed only to the extent permissible under Code
Section 409A.

 

(e)       The Eligible Employee shall specify on his or her Compensation
Deferral Agreement the amount of Deferrals and whether to allocate Deferrals to
the Retirement Account or to one or more Flex Accounts.  If no designation is
made, Deferrals shall be allocated to the Retirement Account.

 

4.2       Timing Requirements for Compensation Deferral Agreements.

 

(a)       Initial Eligibility. The Committee may permit an Eligible Employee to
defer Compensation earned in the first year of eligibility.   The Compensation
Deferral Agreement must be filed within 30 days after attaining Eligible
Employee status and becomes irrevocable not later than the 30th day.

 

A  Compensation Deferral Agreement filed under this paragraph applies to
Compensation earned after the date that the Compensation Deferral Agreement
becomes irrevocable.

(b)       Prior Year Election.  Except as otherwise provided in this Section
4.2,  the Committee may permit an Eligible Employee to defer Compensation by
filing a





Page 8 of 28



Amphastar Pharmaceuticals, Inc. Deferred Compensation Plan

Compensation Deferral Agreement no later than December 31 of the year prior to
the year in which the Compensation to be deferred is earned.  A  Compensation
Deferral Agreement filed under this paragraph shall become irrevocable with
respect to such Compensation not later than the December 31 filing deadline.

 

(c)        Performance-Based Compensation.  The Committee may permit an Eligible
Employee to defer Compensation which qualifies as Performance-Based Compensation
by filing a Compensation Deferral Agreement no later than the date that is six
months before the end of the applicable performance period, provided that:

 

(i)        the Participant performs services continuously from the later of the
beginning of the performance period or the date the performance criteria are
established through the date the Compensation Deferral Agreement is submitted;
and

 

(ii)       the Compensation is not readily ascertainable as of the date the
Compensation Deferral Agreement is filed.

 

Any election to defer Performance-Based Compensation that is made in accordance
with this paragraph and that becomes payable as a result of the Participant’s
death or disability (as defined in Treas. Reg. Section 1.409A-1(e)) or upon a
change in control (as defined in Treas. Reg. Section 1.409A-3(i)(5)) prior to
the satisfaction of the performance criteria, will be void unless it would be
considered timely under another rule described in this Section.

 

(d)        Short-Term Deferrals.  The Committee may permit Compensation that
meets the definition of a “short-term deferral” described in Treas. Reg. Section
1.409A-1(b)(4) to be deferred in accordance with the rules of Section 6.9,
applied as if the date the Substantial Risk of Forfeiture lapses is the date
payments were originally scheduled to commence, provided, however, that the
provisions of Section 6.9(b) shall not apply to payments attributable to a
change in control (as defined in Treas. Reg. Section 1.409A-3(i)(5)).  A
Compensation Deferral Agreement submitted in accordance with this paragraph
becomes irrevocable on the latest date it could be submitted under Section 6.9.

 

(e)        Certain Forfeitable Rights.  With respect to a legally binding right
to a payment in a subsequent year that is subject to a forfeiture condition
requiring the Participant’s continued services for a period of at least 12
months from the date the Participant obtains the legally binding right, the
Committee may permit an Eligible Employee to defer such Compensation by filing a
Compensation Deferral Agreement on or before the 30th day after the legally
binding right to the Compensation accrues, provided that the Compensation
Deferral Agreement is submitted at least 12 months in advance of the earliest
date on which the forfeiture condition could lapse.  The Compensation Deferral
Agreement described in this paragraph becomes irrevocable not later than  such
30th day.  If





Page 9 of 28



Amphastar Pharmaceuticals, Inc. Deferred Compensation Plan

the forfeiture condition applicable to the payment lapses before the end of such
12-month period as a result of the Participant’s death or disability (as defined
in Treas. Reg. Section 1.409A-3(i)(4)) or upon a change in control (as defined
in Treas. Reg. Section 1.409A-3(i)(5)), the Compensation Deferral Agreement will
be void unless it would be considered timely under another rule described in
this Section.

 

(f)        “Evergreen” Deferral Elections.  The Committee, in its discretion,
may provide that Compensation Deferral Agreements will continue in effect for
subsequent years or performance periods by communicating that intention to
Participants in writing prior to the date Compensation Deferral Agreements
 become irrevocable under this Section 4.2.  An evergreen Compensation Deferral
Agreement may be revoked or modified in writing prospectively by the Participant
or the Committee with respect to Compensation for which such election remains
revocable under this Section 4.2.

 

A  Compensation Deferral Agreement is deemed to be revoked for subsequent years
if the Participant is not an Eligible Employee as of the last permissible date
for making elections under this Section 4.2 or if the Compensation Deferral
Agreement is cancelled in accordance with Section 4.6.

 

4.3       Allocation of Deferrals. A Compensation Deferral Agreement may
allocate Deferrals to the Retirement Account or to one or more Flex Accounts.
 The Committee may, in its discretion, establish in a written communication
during enrollment a minimum deferral period for the establishment of a Specified
Date Account (for example, the second Plan Year following the year Compensation
is first allocated to such Accounts).  In the event a Participant’s Compensation
Deferral Agreement allocates a component of Compensation to a Specified Date
Account that commences payment in the year such Compensation is earned, the
Compensation Deferral Agreement shall be deemed to allocate the Deferral to the
Participant’s Specified Date Account having the next earliest payment year. If
the Participant has no other Specified Date Accounts, the Committee will
allocate the Deferral to the Retirement Account.

 

4.4       Deductions from Pay. The Committee has the authority to determine the
payroll practices under which any component of Compensation subject to a
Compensation Deferral Agreement will be deducted from a Participant’s
Compensation.

 

4.5       Vesting. Participant Deferrals of cash Compensation shall be 100%
vested at all times.  Deferrals of vesting awards of Compensation shall become
vested in accordance with the provisions of the underlying award.

 

4.6       Cancellation of Deferrals. The Committee may cancel a Participant’s
Deferrals: (i) for the balance of the Plan Year in which an Unforeseeable
Emergency occurs, (ii) if deferrals must be suspended under this Plan as a
result of a hardship distribution under the Employer’s 401(k) plan, through the
end of the Plan Year containing the last day on which deferrals must be
suspended in accordance with the Plan and regulations issued





Page 10 of 28



Amphastar Pharmaceuticals, Inc. Deferred Compensation Plan

under Code Section 401(k), and (iii) during periods in which the Participant is
unable to perform the duties of his or her position or any substantially similar
position due to a mental or physical impairment that can be expected to result
in death or last for a continuous period of at least six months, provided
cancellation occurs by the later of the end of the taxable year of the
Participant or the 15th day of the third month following the date the
Participant incurs the disability (as defined in this paragraph (iii)).

 

ARTICLE V

Company Contributions

5.1       Discretionary Company Contributions. A Participating Employer may,
from time to time in its sole and absolute discretion, credit discretionary
Company Contributions in the form of matching, profit sharing or other
contributions to any Participant in any amount determined by the Participating
Employer. Company Contributions are credited to the Participant’s Retirement
Account.

 

Make-Up Matching Contribution.  Company Contributions may take the form of
“make-up” matching contributions, at the same matching contribution rate
provided under the Company 401(k) plan with respect to Deferrals that reduce
401(k) plan compensation below the limitation set forth in Code Section
401(a)(17).

 

Supplemental Matching Contribution. Company Contributions may take the form of
“supplemental” matching contributions, at the same contribution rate provided
under the Company 401(k) plan with respect to compensation deferred above the
compensation limit set forth in Code Section 401(a)(17).

 

Discretionary Company Contribution.  Discretionary Company Contributions are
credited at the sole discretion of the Participating Employer and the fact that
a discretionary Company Contribution is credited in one year shall not obligate
the Participating Employer to continue to make such Company Contributions in
subsequent years.

 

5.2       Vesting.  Company Contributions vest according the schedule specified
by the Committee on or before the time the contributions are made. Make-up and
supplemental matching contributions vest at the same rate as matching
contributions under the Company 401(k) plan.

 

Deferrals of equity-based Compensation will vest as provided under the terms of
the applicable award.

 

All Company Contributions become 100% vested, if while employed by an Employer,
a Participant dies, becomes disabled, his or her Employer experiences a change
in control as determined by the Company or the Participant attains age 65. The
Committee reserves the right to accelerate vesting to any Participant in any
amount in its sole discretion.





Page 11 of 28



Amphastar Pharmaceuticals, Inc. Deferred Compensation Plan

ARTICLE VI

Payments from Accounts

 

6.1       General Rules. A Participant’s Accounts become payable upon the first
to occur of the payment events applicable to such Account under (i) Sections 6.2
or 6.3 (subject to retirement eligibility) and (ii) Sections 6.4 through  6.6.

 

Payment events and Payment Schedules elected by the Participant shall be set
forth in a valid Compensation Deferral Agreement that establishes the Account to
which such elections apply in accordance with Article IV or in a valid
modification election applicable to such Account as described in Section 6.9.

 

Payment amounts are based on Account Balances as of the last Valuation Date of
the month next preceding the month actual payment is made.

 

6.2       Specified Date Accounts.

 

Commencement. Payment is made or begins in the year designated by the
Participant.  The earliest payment year for a Specified Date Account is the
second Plan Year after the Plan Year to which the Compensation Deferral
Agreement that establishes the Account applies.  If an earlier year is
designated, the election will be deemed to have designated the second year.

 

Form of Payment. Payment will be made in a lump sum, unless the Participant
elected to receive a designated number of annual installments up to 5  years.

 

The time and form of payment of Specified Date Accounts is unaffected by an
earlier Separation from Service if Separation from Service occurs on or after
the date the Participant attains age 55 and 10 Years of Service.  If Separation
from Service occurs prior to age 55 and 10 Years of Service, all unpaid
Specified Date Accounts will be paid as provided in Section 6.3

 

6.3       Separation from Service.  Upon a Participant’s Separation from Service
other than death, the Participant is entitled to receive his or her vested
Retirement Account and Separation Accounts.  If Separation from Service occurs
before the Participant attains age 55 and 10 Years of Service, all unpaid
Specified Date Accounts also will be paid as provided under this Section 6.3.

 

Commencement. The Retirement Account, all Separation Accounts and all Specified
Date Accounts payable under this Section 6.3 commence payment in the calendar
year next following the calendar year in which Separation from Service occurs.

 

A Participant may elect to commence payment from the Retirement Account or any
Separation Account in a later calendar year (for example, the third calendar
year after





Page 12 of 28



Amphastar Pharmaceuticals, Inc. Deferred Compensation Plan

Separation from Service). The election will apply only if the Participant’s
Separation from Service occurs on or after he date the Participant attains age
55 and 10 Years of Service.

 

Notwithstanding any other provision of this Plan, payment to a Participant who
is a “specified employee” as defined in Code Section 409A(a)(2)(B) will commence
no earlier than six months following his or her Separation from Service.

 

Form of Payment. The Retirement Account and Separation Accounts will be paid in
a single lump sum unless the Participant elected with respect to an Account to
receive a designated number of annual installments up to 15 years.  A
Participant’s election to receive installment payments will apply only if the
Participant’s Separation from Service occurs on or after the date the
Participant has attained age 55 and 10 Years of Service.

6.4       Death.  Notwithstanding anything to the contrary in this Article VI,
upon the death of the Participant (regardless of whether such Participant is an
Employee at the time of death),  all remaining vested Account Balances shall be
paid to his or her Beneficiary in a single lump sum no later than December 31 of
the calendar year following the year of the Participant’s death.

 

(a)        Designation of Beneficiary in General.  The Participant shall
designate a Beneficiary in the manner and on such terms and conditions as the
Committee may prescribe.  No such designation shall become effective unless
filed with the Committee during the Participant’s lifetime.  Any designation
shall remain in effect until a new designation is filed with the Committee;
provided, however, that in the event a Participant designates his or her spouse
as a Beneficiary, such designation shall be automatically revoked upon the
dissolution of the marriage unless, following such dissolution, the Participant
submits a new designation naming the former spouse as a Beneficiary.  A
Participant may from time to time change his or her designated Beneficiary
without the consent of a previously-designated Beneficiary by filing a new
designation with the Committee.

(b)        No Beneficiary.  If a designated Beneficiary does not survive the
Participant, or if there is no valid Beneficiary designation, amounts payable
under the Plan upon the death of the Participant shall be paid to the
Participant’s spouse, or if there is no surviving spouse, then to the duly
appointed and currently acting personal representative of the Participant’s
estate.

6.5       Unforeseeable Emergency.  A Participant who experiences an
Unforeseeable Emergency may submit a written request to the Committee to receive
payment of all or any portion of his or her vested Accounts. If the emergency
need cannot be relieved by cessation of Deferrals to the Plan, the Committee may
approve an emergency payment therefrom not to exceed the amount reasonably
necessary to satisfy the need, taking into account the additional compensation
that is available to the Participant as the result of cancellation of deferrals
to the Plan, including amounts necessary to pay any taxes or penalties that the
Participant reasonably anticipates will result from the payment. The amount of
the





Page 13 of 28



Amphastar Pharmaceuticals, Inc. Deferred Compensation Plan

emergency payment shall be subtracted from the Separation Accounts and then from
the Specified Date Accounts, starting with the Account having the latest
commencement date until fully distributed, then continuing in this manner with
the next latest Account until the full amount of the distribution is made.
Emergency payments shall be paid in a single lump sum within the 90-day period
following the date the payment is approved by the Committee.  The Committee may
specify that Deferrals will be distributed before any Company Contributions.

 

6.6       Administrative Cash-Out of Small Balances.  Notwithstanding anything
to the contrary in this Article VI, the Committee may at any time and without
regard to whether a payment event has occurred, direct in writing an immediate
lump sum payment of the Participant’s Accounts if the balance of such Accounts,
combined with any other amounts required to be treated as deferred under a
single plan pursuant to Code Section 409A, does not exceed the applicable dollar
amount under Code Section 402(g)(1)(B), provided any other such aggregated
amounts are also distributed in a lump sum at the same time.

 

6.7       Acceleration of or Delay in Payments. Notwithstanding anything to the
contrary in this Article VI, the Committee, in its sole and absolute discretion,
may elect to accelerate the time or form of payment of an Account, provided such
acceleration is permitted under Treas. Reg. Section 1.409A-3(j)(4). The
Committee may also, in its sole and absolute discretion, delay the time for
payment of an Account, to the extent permitted under Treas. Reg. Section
1.409A-2(b)(7).

 

6.8       Rules Applicable to Installment Payments.  If a Payment Schedule
specifies installment payments, payments will be made beginning as of the
payment commencement date for such installments and shall continue to be made in
each subsequent payment period until the number of installment payments
specified in the Payment Schedule has been paid. The amount of each installment
payment shall be determined by dividing (a) by (b), where (a) equals the Account
Balance as of the last Valuation Date in the month preceding the month of
payment and (b) equals the remaining number of installment payments.  For
purposes of Section 6.9, installment payments will be treated as a single
payment.  If an Account is payable in installments, the Account will continue to
be credited with Earnings in accordance with Article VII hereof until the
Account is completely distributed.

 

6.9       Modifications to Payment Schedules.  A Participant may modify the
Payment Schedule elected by him or her with respect to an Account, consistent
with the permissible Payment Schedules available under the Plan for the
applicable payment event, provided such modification complies with the
requirements of this Section 6.9.

 

(a)        Time of Election.  The modification election must be submitted to the
Committee not less than 12 months prior to the date payments would have
commenced under the Payment Schedule in effect prior to modification (the “Prior
Election”).

(b)        Date of Payment under Modified Payment Schedule. The date payments
are to commence under the modified Payment Schedule must be no earlier than five





Page 14 of 28



Amphastar Pharmaceuticals, Inc. Deferred Compensation Plan

years after the date payment would have commenced under the Prior Election.
Under no circumstances may a modification election result in an acceleration of
payments in violation of Code Section 409A.  If the Participant modifies only
the form, and not the commencement date for payment, payments shall commence on
the fifth anniversary of the date payment would have commenced under the Prior
Election.

(c)        Irrevocability; Effective Date.  A modification election is
irrevocable when filed and becomes effective 12 months after the filing date.

 

(d)        Effect on Accounts. An election to modify a Payment Schedule is
specific to the Account or payment event to which it applies, and shall not be
construed to affect the Payment Schedules or payment events of any other
Accounts.

 

ARTICLE VII

Valuation of Account Balances; Investments

7.1       Valuation. Deferrals shall be credited to appropriate Accounts on the
date such Compensation would have been paid to the Participant absent the
Compensation Deferral Agreement.  Valuation of Accounts shall be performed under
procedures approved by the Committee.

 

7.2       Earnings Credit. Each Account will be credited with Earnings on each
Business Day, based upon the Participant’s investment allocation among a menu of
investment options selected in advance by the Committee, in accordance with the
provisions of this Article VII  (“investment allocation”).

 

7.3       Investment Options.  Investment options will be determined by the
Committee.  The Committee, in its sole discretion, shall be permitted to add or
remove investment options from the Plan menu from time to time, provided that
any such additions or removals of investment options shall not be effective with
respect to any period prior to the effective date of such change.

 

7.4       Investment Allocations. A Participant’s investment allocation
constitutes a deemed, not actual, investment among the investment options
comprising the investment menu. At no time shall a Participant have any real or
beneficial ownership in any investment option included in the investment menu,
nor shall the Participating Employer or any trustee acting on its behalf have
any obligation to purchase actual securities as a result of a Participant’s
investment allocation. A Participant’s investment allocation shall be used
solely for purposes of adjusting the value of a Participant’s Account Balances.

 

A Participant shall specify an investment allocation for each of his Accounts in
accordance with procedures established by the Committee.  Allocation among the
investment options must be designated in increments of 1%.  The Participant’s
investment allocation will become effective on the same Business Day or, in the
case of investment allocations received after a time specified by the Committee,
the next Business Day.

 





Page 15 of 28



Amphastar Pharmaceuticals, Inc. Deferred Compensation Plan

A Participant may change an investment allocation on any Business Day, both with
respect to future credits to the Plan and with respect to existing Account
Balances, in accordance with procedures adopted by the Committee.  Changes shall
become effective on the same Business Day or, in the case of investment
allocations received after a time specified by the Committee, the next Business
Day, and shall be applied prospectively.

 

7.5       Unallocated Deferrals and Accounts. If the Participant fails to make
an investment allocation with respect to an Account, such Account shall be
invested in an investment option, the primary objective of which is the
preservation of capital, as determined by the Committee.

 

7.6       Company Stock.  Equity-based Compensation Deferrals will be credited
in the form of units with each unit equal in value to one share of Company
stock, based on the units awarded to the Participant under the terms of the
Company’s equity compensation plan. Each unit will be paid in the form of one
share of Company stock.  A Participant may not allocate units to another
investment option under the Plan. A Participant may not allocate cash Deferrals
into units of Company Stock.  Dividend equivalents will be credited as provided
in the equity compensation plan and treated as Earnings for purposes of
determining the time and form of payment from the Plan.

7.7       Valuations Final After 180 Days. The Participant shall have 180 days
following the Valuation Date on which the Participant failed to receive the full
amount of Earnings and to file a claim under Article XI for the correction of
such error.

 

ARTICLE VIII

Administration

8.1       Plan Administration. This Plan shall be administered by the Committee
which shall have discretionary authority to make, amend, interpret and enforce
all appropriate rules and regulations for the administration of this Plan and to
utilize its discretion to decide or resolve any and all questions, including but
not limited to eligibility for benefits and interpretations of this Plan and its
terms, as may arise in connection with the Plan. Claims for benefits shall be
filed with the Committee and resolved in accordance with the claims procedures
in Article XI.

 

8.2       Administration Upon Change in Control. Upon a change in control
affecting the Company, the Committee, as constituted immediately prior to such
change in control, shall continue to act as the Committee. The Committee, by a
vote of a majority of its members, shall have the authority (but shall not be
obligated) to appoint an independent third party to act as the Committee. For
purposes of this Section 8.2, a “change in control” means a change in control
within the meaning of the rabbi trust agreement associated with the Plan or if
no such definition is provided, the term shall have the meaning under Code
Section 409A.

 





Page 16 of 28



Amphastar Pharmaceuticals, Inc. Deferred Compensation Plan

Upon such change in control, the Company may not remove the Committee or its
members, unless a majority of Participants and Beneficiaries with Account
Balances consent to the removal and replacement of the Committee.
 Notwithstanding the foregoing, the Committee shall not have authority to direct
investment of trust assets under any rabbi trust described in Section 10.2.

 

The Participating Employers shall, with respect to the Committee identified
under this Section: (i) pay all reasonable expenses and fees of the Committee,
(ii) indemnify the Committee (including individuals serving as Committee
members) against any costs, expenses and liabilities including, without
limitation, attorneys’ fees and expenses arising in connection with the
performance of the Committee’s duties hereunder, except with respect to matters
resulting from the Committee’s gross negligence or willful misconduct, and (iii)
supply full and timely information to the Committee on all matters related to
the Plan, any rabbi trust, Participants, Beneficiaries and Accounts as the
Committee may reasonably require.

 

8.3       Withholding. The Participating Employer shall have the right to
withhold from any payment due under the Plan (or with respect to any amounts
credited to the Plan) any taxes required by law to be withheld in respect of
such payment (or credit).  Withholdings with respect to amounts credited to the
Plan shall be deducted from Compensation that has not been deferred to the Plan.

 

8.4       Indemnification. The Participating Employers shall indemnify and hold
harmless each employee, officer, director, agent or organization, to whom or to
which are delegated duties, responsibilities, and authority under the Plan or
otherwise with respect to administration of the Plan, including, without
limitation, the Committee, its delegees and its agents, against all claims,
liabilities, fines and penalties, and all expenses reasonably incurred by or
imposed upon him or it (including but not limited to reasonable attorney fees)
which arise as a result of his or its actions or failure to act in connection
with the operation and administration of the Plan to the extent lawfully
allowable and to the extent that such claim, liability, fine, penalty, or
expense is not paid for by liability insurance purchased or paid for by the
Participating Employer. Notwithstanding the foregoing, the Participating
Employer shall not indemnify any person or organization if his or its actions or
failure to act are due to gross negligence or willful misconduct or for any such
amount incurred through any settlement or compromise of any action unless the
Participating Employer consents in writing to such settlement or compromise.

 

8.5       Delegation of Authority. In the administration of this Plan, the
Committee may, from time to time, employ agents and delegate to them such
administrative duties as it sees fit, and may from time to time consult with
legal counsel who shall be legal counsel to the Company.

 

8.6       Binding Decisions or Actions. The decision or action of the Committee
in respect of any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules and
regulations thereunder shall be final and conclusive and binding upon all
persons having any interest in the Plan.

 





Page 17 of 28



Amphastar Pharmaceuticals, Inc. Deferred Compensation Plan

ARTICLE IX

Amendment and Termination

9.1       Amendment and Termination. The Company may at any time and from time
to time amend the Plan or may terminate the Plan as provided in this Article IX.
 Each Participating Employer may also terminate its participation in the Plan.

9.2       Amendments. The Company, by action taken by its Board of Directors,
may amend the Plan at any time and for any reason, provided that any such
amendment shall not reduce the vested Account Balances of any Participant
accrued as of the date of any such amendment or restatement (as if the
Participant had incurred a voluntary Separation from Service on such date).  The
Board of Directors of the Company may delegate to the Committee the authority to
amend the Plan without the consent of the Board of Directors for the purpose of:
(i) conforming the Plan to the requirements of law; (ii) facilitating the
administration of the Plan; (iii) clarifying provisions based on the Committee’s
interpretation of the Plan documents; and (iv) making such other amendments as
the Board of Directors may authorize.  No amendment is needed to revise the list
of Participating Employers set forth on Schedule A attached hereto.

9.3       Termination. The Company, by action taken by its Board of Directors,
may terminate the Plan and pay Participants and Beneficiaries their Account
Balances in a single lump sum at any time, to the extent and in accordance with
Treas. Reg. Section 1.409A-3(j)(4)(ix).

 

9.4       Accounts Taxable Under Code Section 409A. The Plan is intended to
constitute a plan of deferred compensation that meets the requirements for
deferral of income taxation under Code Section 409A.  The Committee, pursuant to
its authority to interpret the Plan, may sever from the Plan or any Compensation
Deferral Agreement any provision or exercise of a right that otherwise would
result in a violation of Code Section 409A.

 

ARTICLE X

Informal Funding

10.1     General Assets. Obligations established under the terms of the Plan may
be satisfied from the general funds of the Participating Employers, or a trust
described in this Article X.  No Participant, spouse or Beneficiary shall have
any right, title or interest whatever in assets of the Participating Employers.
 Nothing contained in this Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship, between the Participating Employers and any Employee, spouse, or
Beneficiary.  To the extent that any person acquires a right to receive payments
hereunder, such rights are no greater than the right of an unsecured general
creditor of the Participating Employer.

 

10.2     Rabbi Trust. A Participating Employer may, in its sole discretion,
establish a grantor trust, commonly known as a rabbi trust, as a vehicle for
accumulating assets to pay benefits under the Plan. Payments under the Plan may
be paid from the general assets of the Participating Employer or from the assets
of any such rabbi trust. Payment from any





Page 18 of 28



Amphastar Pharmaceuticals, Inc. Deferred Compensation Plan

such source shall reduce the obligation owed to the Participant or Beneficiary
under the Plan.

 

If a rabbi trust is in existence upon the occurrence of a “change in control”,
as defined in such trust, the Participating Employer shall, upon such change in
control, and on each anniversary of the change in control, contribute in cash or
liquid securities such amounts as are necessary so that the value of assets
after making the contributions exceed 125% of the total value of all Account
Balances.

 

ARTICLE XI

Claims

11.1     Filing a Claim. Any controversy or claim arising out of or relating to
the Plan shall be filed in writing with the Committee which shall make all
determinations concerning such claim. Any claim filed with the Committee and any
decision by the Committee denying such claim shall be in writing and shall be
delivered to the Participant or Beneficiary filing the claim (the “Claimant”). 
Notice of a claim for payments shall be delivered to the Committee within 90
days of the latest date upon which the payment could have been timely made in
accordance with the terms of the Plan and Code Section 409A, and if not paid,
the Participant or Beneficiary must file a claim under this Article XI not later
than 180 days after such latest date. If the Participant or Beneficiary fails to
file a timely claim, the Participant forfeits any amounts to which he or she may
have been entitled to receive under the claim.

 

(a)        In General.  Notice of a denial of benefits (other than claims based
on disability) will be provided within 90 days of the Committee’s receipt of the
Claimant's claim for benefits. If the Committee determines that it needs
additional time to review the claim, the Committee will provide the Claimant
with a notice of the extension before the end of the initial 90-day period. The
extension will not be more than 90 days from the end of the initial 90-day
period and the notice of extension will explain the special circumstances that
require the extension and the date by which the Committee expects to make a
decision.

 

(b)        Disability Benefits.  Notice of denial of claims based on disability
will be provided within forty-five (45) days of the Committee’s receipt of the
Claimant’s claim for disability benefits.  If the Committee determines that it
needs additional time to review the disability claim, the Committee will provide
the Claimant with a notice of the extension before the end of the initial 45-day
period.  If the Committee determines that a decision cannot be made within the
first extension period due to matters beyond the control of the Committee, the
time period for making a determination may be further extended for an additional
30 days.  If such an additional extension is necessary, the Committee shall
notify the Claimant prior to the expiration of the initial 30-day extension.
 Any notice of extension shall indicate the circumstances necessitating the
extension of time, the date by which the Committee expects to furnish a notice
of decision, the specific standards on





Page 19 of 28



Amphastar Pharmaceuticals, Inc. Deferred Compensation Plan

which such entitlement to a benefit is based, the unresolved issues that prevent
a decision on the claim and any additional information needed to resolve those
issues.  A Claimant will be provided a minimum of 45 days to submit any
necessary additional information to the Committee.  In the event that a 30-day
extension is necessary due to a Claimant’s failure to submit information
necessary to decide a claim, the period for furnishing a notice of decision
shall be tolled from the date on which the notice of the extension is sent to
the Claimant until the earlier of the date the Claimant responds to the request
for additional information or the response deadline.

 

(c)        Contents of Notice.  If a claim for benefits is completely or
partially denied, notice of such denial shall be in writing. Any electronic
notification shall comply with the standards imposed by Department of Labor
Regulation 29 CFR 2520.104b-1(c)(1)(i), (iii), and (iv). The notice of denial
shall set forth the specific reasons for denial in plain language.  The notice
shall: (i) cite the pertinent provisions of the Plan document, and (ii) explain,
where appropriate, how the Claimant can perfect the claim, including a
description of any additional material or information necessary to complete the
claim and why such material or information is necessary. The claim denial also
shall include an explanation of the claims review procedures and the time limits
applicable to such procedures, including the right to appeal the decision, the
deadline by which such appeal must be filed and a statement of the Claimant’s
right to bring a civil action under Section 502(a) of ERISA following an adverse
decision on appeal and the specific date by which such a civil action must
commence under Section 11.4.

 

In the case of a complete or partial denial of a disability benefit claim, the
notice shall provide such information and shall be communicated in the manner
required under applicable Department of Labor regulations.

 

11.2     Appeal of Denied Claims. A Claimant whose claim has been completely or
partially denied shall be entitled to appeal the claim denial by filing a
written appeal with a committee designated to hear such appeals (the “Appeals
Committee”).  A Claimant who timely requests a review of the denied claim (or
his or her authorized representative) may review, upon request and free of
charge, copies of all documents, records and other information relevant to the
denial and may submit written comments, documents, records and other information
relating to the claim to the Appeals Committee.  All written comments,
documents, records, and other information shall be considered “relevant” if the
information: (i) was relied upon in making a benefits determination, (ii) was
submitted, considered or generated in the course of making a benefits decision
regardless of whether it was relied upon to make the decision, or (iii)
demonstrates compliance with administrative processes and safeguards established
for making benefit decisions. The review shall take into account all comments,
documents, records, and other information submitted by the Claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination. The Appeals Committee may, in
its sole discretion and if it deems appropriate or necessary, decide to hold a
hearing with respect to the claim appeal.





Page 20 of 28



Amphastar Pharmaceuticals, Inc. Deferred Compensation Plan

(a)        In General.  Appeal of a denied benefits claim (other than a
disability benefits claim) must be filed in writing with the Appeals Committee
no later than 60 days after receipt of the written notification of such claim
denial.  The Appeals Committee shall make its decision regarding the merits of
the denied claim within 60 days following receipt of the appeal (or within 120
days after such receipt, in a case where there are special circumstances
requiring extension of time for reviewing the appealed claim).  If an extension
of time for reviewing the appeal is required because of special circumstances,
written notice of the extension shall be furnished to the Claimant prior to the
commencement of the extension. The notice will indicate the special
circumstances requiring the extension of time and the date by which the Appeals
Committee expects to render the determination on review.  The review will take
into account comments, documents, records and other information submitted by the
Claimant relating to the claim without regard to whether such information was
submitted or considered in the initial benefit determination.

 

(b)        Disability Benefits.  Appeal of a denied disability benefits claim
must be filed in writing with the Appeals Committee no later than 180 days after
receipt of the written notification of such claim denial.  The review shall be
conducted in accordance with applicable Department of Labor regulations.

 

The Appeals Committee shall make its decision regarding the merits of the denied
claim within 45 days following receipt of the appeal (or within 90 days after
such receipt, in a case where there are special circumstances requiring
extension of time for reviewing the appealed claim).  If an extension of time
for reviewing the appeal is required because of special circumstances, written
notice of the extension shall be furnished to the Claimant prior to the
commencement of the extension. The notice will indicate the special
circumstances requiring the extension of time and the date by which the Appeals
Committee expects to render the determination on review.  Following its review
of any additional information submitted by the Claimant, the Appeals Committee
shall render a decision on its review of the denied claim.

 

(c)        Contents of Notice.  If a benefits claim is completely or partially
denied on review, notice of such denial shall be in writing. Any electronic
notification shall comply with the standards imposed by Department of Labor
Regulation 29 CFR 2520.104b-1(c)(1)(i), (iii), and (iv). Such notice shall set
forth the reasons for denial in plain language.

 

The decision on review shall set forth: (i) the specific reason or reasons for
the denial, (ii) specific references to the pertinent Plan provisions on which
the denial is based, (iii) a statement that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
documents, records, or other information relevant (as defined above) to the
Claimant’s claim, and (iv) a statement of the Claimant’s right to bring an
action under Section 502(a) of





Page 21 of 28



Amphastar Pharmaceuticals, Inc. Deferred Compensation Plan

ERISA, following an adverse decision on review and the specific date by which
such a civil action must commence under Section 11.4.

 

For the denial of a disability benefit, the notice will also include such
additional information and be communicated in the manner required under
applicable Department of Labor regulations.

 

11.3     Claims Appeals Upon Change in Control. Upon a change in control, the
Appeals Committee, as constituted immediately prior to such change in control,
shall continue to act as the Appeals Committee.  The Company may not remove any
member of the Appeals Committee, but may replace resigning members if 2/3rds of
the members of the Board of Directors of the Company and a majority of
Participants and Beneficiaries with Account Balances consent to the replacement.
For purposes of this Section 11.3, a “change in control” means a change in
control within the meaning of the rabbi trust agreement associated with the Plan
or if no such definition is provided, the term shall have the meaning under Code
Section 409A.

 

The Appeals Committee shall have the exclusive authority at the appeals stage to
interpret the terms of the Plan and resolve appeals under the Claims Procedure.

 

Each Participating Employer shall, with respect to the Committee identified
under this Section: (i) pay its proportionate share of all reasonable expenses
and fees of the Appeals Committee, (ii) indemnify the Appeals Committee
(including individual committee members) against any costs, expenses and
liabilities including, without limitation, attorneys’ fees and expenses arising
in connection with the performance of the Appeals Committee hereunder, except
with respect to matters resulting from the Appeals Committee’s gross negligence
or willful misconduct, and (iii) supply full and timely information to the
Appeals Committee on all matters related to the Plan, any rabbi trust,
Participants, Beneficiaries and Accounts as the Appeals Committee may reasonably
require.

 

11.4     Legal Action. A Claimant may not bring any legal action, including
commencement of any arbitration, relating to a claim for benefits under the Plan
unless and until the Claimant has followed the claims procedures under the Plan
and exhausted his or administrative remedies under Sections 11.1 and 11.2. No
such legal action may be brought more than twelve (12) months following the
notice of denial of benefits under Section 11.2, or if no appeal is filed by the
applicable appeals deadline, twelve (12) months following the appeals deadline.

 

If a Participant or Beneficiary prevails in a legal proceeding brought under the
Plan to enforce the rights of such Participant or any other similarly situated
Participant or Beneficiary, in whole or in part, the Participating Employer
shall reimburse such Participant or Beneficiary for all legal costs, expenses,
attorneys’ fees and such other liabilities incurred as a result of such
proceedings.  If the legal proceeding is brought in connection with a change in
control as defined in Section 11.3, the Participant or Beneficiary may file a
claim directly with the trustee for reimbursement of such costs,





Page 22 of 28



Amphastar Pharmaceuticals, Inc. Deferred Compensation Plan

expenses and fees.  For purposes of the preceding sentence, the amount of the
claim shall be treated as if it were an addition to the Participant’s or
Beneficiary’s Account Balance and will be included in determining the
Participating Employer’s trust funding obligation under Section 10.2.

 

11.5     Discretion of Appeals Committee. All interpretations, determinations
and decisions of the Appeals Committee with respect to any claim shall be made
in its sole discretion, and shall be final and conclusive.

 

11.6     Arbitration.

 

(a)        Prior to Change in Control. If, prior to a change in control as
defined in Section 11.3, any claim or controversy between a Participating
Employer and a Participant or Beneficiary is not resolved through the claims
procedure set forth in Article XI, such claim shall be submitted to and resolved
exclusively by expedited binding arbitration by a single
arbitrator.  Arbitration shall be conducted in accordance with the following
procedures:

 

The complaining party shall promptly send written notice to the other party
identifying the matter in dispute and the proposed remedy.  Following the giving
of such notice, the parties shall meet and attempt in good faith to resolve the
matter. In the event the parties are unable to resolve the matter within 21
days, the parties shall meet and attempt in good faith to select a single
arbitrator acceptable to both parties.  If a single arbitrator is not selected
by mutual consent within ten Business Days following the giving of the written
notice of dispute, an arbitrator shall be selected from a list of nine persons
each of whom shall be an attorney who is either engaged in the active practice
of law or recognized arbitrator and who, in either event, is experienced in
serving as an arbitrator in disputes between employers and employees, which list
shall be provided by the main office of either JAMS, the American Arbitration
Association (“AAA”) or the Federal Mediation and Conciliation Service. If,
within three Business Days of the parties’ receipt of such list, the parties are
unable to agree on an arbitrator from the list, then the parties shall each
strike names alternatively from the list, with the first to strike being
determined by the flip of a coin.  After each party has had four strikes, the
remaining name on the list shall be the arbitrator.  If such person is unable to
serve for any reason, the parties shall repeat this process until an arbitrator
is selected.

 

Unless the parties agree otherwise, within 60 days of the selection of the
arbitrator, a hearing shall be conducted before such arbitrator at a time and a
place agreed upon by the parties. In the event the parties are unable to agree
upon the time or place of the arbitration, the time and place shall be
designated by the arbitrator after consultation with the parties. Within 30 days
of the conclusion of the arbitration hearing, the arbitrator shall issue an
award, accompanied by a written decision explaining the basis for the
arbitrator’s award.

 





Page 23 of 28



Amphastar Pharmaceuticals, Inc. Deferred Compensation Plan

In any arbitration hereunder, the Participating Employer shall pay all
administrative fees of the arbitration and all fees of the arbitrator, except
that the Participant or Beneficiary may, if he/she/it wishes, pay up to one-half
of those amounts.  Each party shall pay its own attorneys’ fees, costs, and
expenses, unless the arbitrator orders otherwise. The prevailing party in such
arbitration, as determined by the arbitrator, and in any enforcement or other
court proceedings, shall be entitled, to the extent permitted by law, to
reimbursement from the other party for all of the prevailing party’s costs
(including but not limited to the arbitrator’s compensation), expenses, and
attorneys’ fees. The arbitrator shall have no authority to add to or to modify
this Plan, shall apply all applicable law, and shall have no lesser and no
greater remedial authority than would a court of law resolving the same claim or
controversy.  The arbitrator shall have no authority to add to or to modify this
Plan, shall apply all applicable law, and shall have no lesser and no greater
remedial authority than would a court of law resolving the same claim or
controversy. The arbitrator shall, upon an appropriate motion, dismiss any claim
without an evidentiary hearing if the party bringing the motion establishes that
it would be entitled to summary judgment if the matter had been pursued in court
litigation.

 

The parties shall be entitled to discovery as follows: Each party may take no
more than three depositions. The Participating Employer may depose the
Participant or Beneficiary plus two other witnesses, and the Participant or
Beneficiary may depose the Participating Employer, pursuant to Rule 30(b)(6) of
the Federal Rules of Civil Procedure, plus two other witnesses. Each party may
make such reasonable document discovery requests as are allowed in the
discretion of the arbitrator.

 

The decision of the arbitrator shall be final, binding, and non-appealable, and
may be enforced as a final judgment in any court of competent jurisdiction.

 

This arbitration provision of the Plan shall extend to claims against any
parent, subsidiary, or affiliate of each party, and, when acting within such
capacity, any officer, director, shareholder, Participant, Beneficiary, or agent
of any party, or of any of the above, and shall apply as well to claims arising
out of state and federal statutes and local ordinances as well as to claims
arising under the common law or under this Plan.

 

Notwithstanding the foregoing, and unless otherwise agreed between the parties,
either party may apply to a court for provisional relief, including a temporary
restraining order or preliminary injunction, on the ground that the arbitration
award to which the applicant may be entitled may be rendered ineffectual without
provisional relief.

 

Any arbitration hereunder shall be conducted in accordance with the Federal
Arbitration Act: provided, however, that, in the event of any inconsistency





Page 24 of 28



Amphastar Pharmaceuticals, Inc. Deferred Compensation Plan

between the rules and procedures of the Act and the terms of this Plan, the
terms of this Plan shall prevail.

 

If any of the provisions of this Section  11.6(a)  are determined to be unlawful
or otherwise unenforceable, in the whole part, such determination shall not
affect the validity of the remainder of this section and this section shall be
reformed to the extent necessary to carry out its provisions to the greatest
extent possible and to insure that the resolution of all conflicts between the
parties, including those arising out of statutory claims, shall be resolved by
neutral, binding arbitration.  If a court should find that the provisions of
this Section  11.6(a)  are not absolutely binding, then the parties intend any
arbitration decision and award to be fully admissible in evidence in any
subsequent action, given great weight by any finder of fact and treated as
determinative to the maximum extent permitted by law.

 

The parties do not agree to arbitrate any putative class action or any other
representative action. The parties agree to arbitrate only the claims(s) of a
single Participant or Beneficiary.

 

(b)        Upon Change in Control. Upon a  change in control as defined in
Section 11.3,  Section 11.6(a) shall not apply and any legal action initiated by
a Participant or Beneficiary to enforce his or her rights under the Plan may be
brought in any court of competent jurisdiction.  Notwithstanding the Appeals
Committee’s discretion under Sections 11.3 and 11.5, the court shall apply a de
novo standard of review to any prior claims decision under Sections 11.1 through
11.3 or any other determination made by the Company,  its Board of Directors,  a
Participating Employer, the Committee,  or the Appeals Committee.

 

ARTICLE XII

General Provisions

12.1     Assignment. No interest of any Participant, spouse or Beneficiary under
this Plan and no benefit payable hereunder shall be assigned as security for a
loan, and any such purported assignment shall be null, void and of no effect,
nor shall any such interest or any such benefit be subject in any manner, either
voluntarily or involuntarily, to anticipation, sale, transfer, assignment or
encumbrance by or through any Participant, spouse or Beneficiary.
 Notwithstanding anything to the contrary herein, however, the Committee has the
discretion to make payments to an alternate payee in accordance with the terms
of a domestic relations order (as defined in Code Section 414(p)(1)(B)).

 

The Company may assign any or all of its liabilities under this Plan in
connection with any restructuring, recapitalization, sale of assets or other
similar transactions affecting a Participating Employer without the consent of
the Participant.

 

12.2     No Legal or Equitable Rights or Interest. No Participant or other
person shall have any legal or equitable rights or interest in this Plan that
are not expressly granted in this Plan.





Page 25 of 28



Amphastar Pharmaceuticals, Inc. Deferred Compensation Plan

Participation in this Plan does not give any person any right to be retained in
the service of the Participating Employer. The right and power of a
Participating Employer to dismiss or discharge an Employee is expressly
reserved.  The Participating Employers make no representations or warranties as
to the tax consequences to a Participant or a Participant’s beneficiaries
resulting from a deferral of income pursuant to the Plan.

 

12.3     No Employment Contract. Nothing contained herein shall be construed to
constitute a contract of employment between an Employee and a Participating
Employer.

 

12.4     Notice. Any notice or filing required or permitted to be delivered to
the Committee under this Plan shall be delivered in writing, in person, or
through such electronic means as is established by the Committee.  Notice shall
be deemed given as of the date of delivery or, if delivery is made by mail, as
of the date shown on the postmark on the receipt for registration or
certification.  Written transmission shall be sent by certified mail to:

 

AMPHASTAR PHARMACEUTICALS, INC.

11570 6TH STREET

RANCHO CUCAMONGA, CALIFORNIA 91730

ATTN: HUMAN RESOURCES

 

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing or hand-delivered, or sent by mail
to the last known address of  the Participant.

 

12.5     Headings. The headings of Sections are included solely for convenience
of reference, and if there is any conflict between such headings and the text of
this Plan, the text shall control.

 

12.6     Invalid or Unenforceable Provisions. If any provision of this Plan
shall be held invalid or unenforceable, such invalidity or unenforceability
shall not affect any other provisions hereof and the Committee may elect in its
sole discretion to construe such invalid or unenforceable provisions in a manner
that conforms to applicable law or as if such provisions, to the extent invalid
or unenforceable, had not been included.

 

12.7     Lost Participants or Beneficiaries. Any Participant or Beneficiary who
is entitled to a benefit from the Plan has the duty to keep the Committee
advised of his or her current mailing address.  If benefit payments are returned
to the Plan or are not presented for payment after a reasonable amount of time,
the Committee shall presume that the payee is missing.  The Committee, after
making such efforts as in its discretion it deems reasonable and appropriate to
locate the payee, shall stop payment on any uncashed checks and may discontinue
making future payments until contact with the payee is restored.  If the
Committee is unable to locate the Participant or Beneficiary after five years of
the date payment is scheduled to be made, provided that a Participant’s Account
shall not be credited with Earnings following the first anniversary  of such
date on which payment is to be made and further provided, however, that such
benefit shall be





Page 26 of 28



Amphastar Pharmaceuticals, Inc. Deferred Compensation Plan

 

reinstated, without further adjustment for interest, if a valid claim is made by
or on behalf of the Participant or Beneficiary for all or part of the forfeited
benefit.

 

12.8     Facility of Payment to a Minor.  If a distribution is to be made to a
minor, or to a person who is otherwise incompetent, then the Committee may, in
its discretion, make such distribution: (i) to the legal guardian, or if none,
to a parent of a minor payee with whom the payee maintains his or her residence,
or (ii) to the conservator or committee or, if none, to the person having
custody of an incompetent payee. Any such distribution shall fully discharge the
Committee, the Company, and the Plan from further liability on account thereof.

 

12.9     Governing Law. To the extent not preempted by ERISA, the laws of the
State of California shall govern the construction and administration of the
Plan.

12.10   Compliance With Code Section 409A; No Guarantee.  This Plan is intended
to be administered in compliance with Code Section 409A and each provision of
the Plan shall be interpreted consistent with Code Section 409A.  Although
intended to comply with Code Section 409A, this Plan shall not constitute a
guarantee to any Participant or Beneficiary that the Plan in form or in
operation will result in the deferral of federal or state income tax liabilities
or that the Participant or Beneficiary will not be subject to the additional
taxes imposed under Section 409A. No Employer shall have any legal obligation to
a Participant with respect to taxes imposed under Code Section 409A.

 

IN WITNESS WHEREOF, the undersigned executed this Plan as of the   22nd   day of
  October     , 2019, to be effective as of the Effective Date.

 

AMPHASTAR PHARMACEUTICALS, INC.

 

 

By:

William Peters

 

(Print Name)

Its:

CFO

 

(Title)

 

/s/ William Peters

 

(Signature)

 

 





Page 27 of 28



Amphastar Pharmaceuticals, Inc. Deferred Compensation Plan

Schedule A

 

Participating Employers

 

Amphastar Pharmaceuticals, Inc.

 

Page 28 of 28

